


109 HR 5394 IH: To waive application of the Indian Self-Determination and

U.S. House of Representatives
2006-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5394
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2006
			Ms. Hooley (for
			 herself, Mr. DeFazio,
			 Mr. Blumenauer, and
			 Mr. Wu) introduced the following bill;
			 which was referred to the Committee on
			 Resources
		
		A BILL
		To waive application of the Indian Self-Determination and
		  Education Assistance Act to a specific parcel of real property transferred by
		  the United States to 2 Indian tribes in Oregon, and for other
		  purposes.
	
	
		1.FindingsRegarding that parcel of real property in
			 Marion County, Oregon, deeded by the United States of America to the
			 Confederated Tribes of Siletz Indians of Oregon and the Confederated Tribes of
			 the Grand Ronde Community of Oregon by Quitclaim Deed dated June 18, 2002, and
			 recorded in the public records of Marion County on June 19, 2002, the Congress
			 finds as follows:
			(1)The parcel of land
			 described in the Quitclaim Deed dated June 18, 2002, comprising approximately
			 19.86 acres of land originally used as part of the Chemawa Indian School, was
			 transferred by the United States in 1973 and 1974 to the State of Oregon for
			 use for highway and associated road projects. I–5 and the Salem Parkway were
			 completed and in 1988 the Oregon Department of Transportation deeded the
			 remaining acreage back to the Federal Government.
			(2)The Federal
			 Government found it could no longer use the returned acreage for the
			 administration of Indian affairs, and determined it would be most appropriate
			 to transfer the property to the Confederated Tribes of Siletz Indians of Oregon
			 and the Confederated Tribes of the Grand Ronde Community of Oregon;
			(3)The United States
			 transferred the property jointly to the Confederated Tribes of Siletz Indians
			 of Oregon and the Confederated Tribes of the Grand Ronde Community of Oregon,
			 for economic development or other purposes, pursuant to the authority of the
			 Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.).
			 The Siletz and Grand Ronde Tribes requested that the transfer take
			 place.
			(4)Transfer of the
			 real property was memorialized by the United States in 2 separate documents, an
			 agreement titled Agreement for Transfer of Federally Owned Buildings,
			 Improvements, Facilities and/or Land from the United States of America the
			 [sic] Confederated Tribes of the Grand Ronde Community of Oregon and the
			 Confederated Tribes of Siletz Tribe [sic] of Oregon, dated June 21,
			 2001, and a Quitclaim Deed, dated June 18, 2002 and recorded in the public
			 records of Marion County, Oregon, on June 19, 2002, Reel 1959, Page 84.
			(5)Use of the real property by the two
			 federally recognized Indian tribes for economic development purposes is
			 consistent with the intent and language of the Indian Self-Determination and
			 Education Assistance Act and other Federal Indian statutes to encourage tribal
			 economic development and to promote economic self-sufficiency for Indian
			 tribes.
			(6)The United States does not desire the
			 return of the property to the Federal Government, and does not intend under any
			 circumstances to take action under the Indian Self-Determination and Education
			 Assistance Act or other legal authority to seek the return of the property. In
			 reliance upon this intent, the two Indian tribes have committed over $2,500,000
			 to infrastructure improvements to the property, including roads and sewer and
			 water systems, and have approved plans to further develop this property for
			 economic development, the realization of which is dependent upon the Indian
			 tribes’ ability to secure conventional financing.
			2.Waiver of
			 application of the indian self determination and education assistance act to
			 property transferred by the United States to the siletz and grand ronde
			 tribes
			(a)Nonapplication
			 of lawNotwithstanding any other provision of law, application of
			 the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et
			 seq.) shall not apply to the transfer of the real property identified in the
			 Quitclaim Deed dated June 18, 2002, from the United States of America to the
			 Confederated Tribes of Siletz Indians of Oregon and the Confederated Tribes of
			 the Grand Ronde Community of Oregon, and recorded in the public records of
			 Marion County, Oregon, on June 19, 2002 at Reel 1959, Page 84.
			(b)New
			 deedThe Secretary of Interior shall issue a new deed with regard
			 to the real property described in subsection (a) without any restriction on the
			 right to alienate the property and in which all references to the Indian
			 Self-Determination and Education Assistance Act and provisions of that Act
			 shall be omitted.
			(c)No
			 gamingClass II and Class III gaming under the Indian Gaming
			 Regulatory Act (25 U.S.C. 2701 et seq.) may not be conducted on the real
			 property described in this section.
			
